Doksey, J.,
delivered the opinion of the Court.
With the questions decided by the Court below, on the appellees bills of exception, this Court have no concern. Their duty is confined to an examination of the points determined against the appellants, and for the revision of which their exceptions were taken. It is apparent from the records, that the two cases of Allegre’s Administrators vs. The Maryland Insurance Company, (ante 136) and The Chesapeake Insurance Company vs. Allegre’s Administrators, were both tried in the County Court at the same time, and before the same jury. Without adverting to this circumstance, it would be difficult to account for the introduction of much of the evidence embraced in the bills of exceptions; in the latter case, it being wholly irrelevant to the issue for trial before the jury. The instructions, therefore, which were prayed for by the appellants, must be predicated only on that portion of the testimony which is applicable to the issue in this cause. The proof, then, of mercantile interpretation, or universal understanding amongst insurance companies and underwriters in the city of Baltimore, that the order for insurance of the cargo of the Eugene, or goods and merchandize on board of her, would not cover mules or live stock, is not evidence to prove that the policy on the brig is a nullity, because the underwriters were not apprised that she was to be employed in the transportation of mules. A perilous cargo to the insurer, does not necessarily increase the perils of the ship owner. No testimony had been adduced to show, that in the city of Baltimore, the order now in question would not sustain a policy in thé mule trade. The Court, therefore, were right in refusing to instruct the jury, (as required by the appellants in their first bill of exceptions) “that if they find, from the evidence, that according to the usage and mercantile understanding among un*172derwriters and insurance companies in Baltimore, where both plaintiffs and defendants resided, a general order for insurance on a vessel, is not considered as comprehending a/vessel employed in transporting live stock, or animals,” &c. that the plaintiffs were not entitled to recover. To have granted such an instruction, would have been to have authorised the jury to find a fact, of which no testimony legally sufficient to warrant such a finding, had been submitted to their consideration. The refusal of the Court below being sustained, and their opinion conceding to the appellants more than they had a right to demand, the first exception furnishes no ground for reversing the judgment.
In rejecting the application of the appellants, as stated in their second bill of exceptions, the County Court were also right. As a general rule, it is true that it is not the duty of him who seeks insurance on his vessel, to state to the underwriters the nature or condition of the cargo which he designs to transport. If they desire information on the subject, it is for them to ask it. It would be carrying the doctrine of concealment far beyond its present limits, if, in a case like the present, where granting the instruction assumes as facts established before the jury, (the plaintiffs below having offered evidence to that effect) “that a cargo of mules does not increase the risk of the vessel;” that mules are the known and only article of trade between La Plata and Havana, except jerked beef, the Court should determine, that, if knowing that a cargo of mules were to be laden on board the brig, the insurers would have demanded a higher premium, then the policy is void; although it might be, that the premium received were double that which would have been required on an insurance on beef, and was an averaged premium, upon a fair calculation, of •the probabilities of the nature of the cargo, derived from a knowledge of the trade, with which the underwriters are presumed to he acquainted. No imputation of fraud has been cast upon the assured, or him whose interests he represented. The instruction sought, is not predicated on that basis,
JUDGMENT AFFIRMED.